DETAILED ACTION
Claims 1-20 are pending.
The office acknowledges the following papers:
IDS filed on 1/27/2022.

	Allowable Subject Matter
Claims 2-5, 9, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Priority
No claim for priority has been made in this application.

Drawings
The Examiner contends that the drawings submitted on 11/24/2020 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tootaghaj et al. (U.S. 11,303,534).
As per claim 1:
Tootaghaj disclosed a computer-implemented method for automatically performing container scaling and migration for container-based microservices, the computer-implemented method comprising: 
extracting, by a computer, a first set of features from each respective microservice of a plurality of different microservices (Tootaghaj: Figures 1, 2A, and 3 elements 114a-n, 231, and 310, column 2 lines 30-36, column 4 lines 4-19, column 4 lines 38-48, column 4 lines 60-65, column 6 lines 8-20, column 6 line 67 continued to column 7 lines 1-4, column 8 lines 35-43, and column 10 lines 5-17)(An application (i.e. microservice) provides a target value for a performance metric (i.e. feature) to be used for workload prediction.); 
predicting, by the computer, using a trained forecasting model and the first set of features extracted from each respective microservice, a number of containers required at a future point in time for each respective microservice of the plurality of different microservices (Tootaghaj: Figures 1, 2A, and 3 elements 131-132, 233-239, 320 and 340-350, column 4 lines 38-48, column 5 line 67 continued to column 6 lines 1-20, column 6 lines 35-38, column 6 line 67 continued to column 7 lines 1-13, column 7 lines 35-50, column 10 lines 18-25, and column 10 lines 39-67)(The workload prediction process outputs a prediction based on inputted target performance metrics (i.e. feature) and the machine learning prediction model. The prediction causes an output to be calculated that dynamically auto-scales the number of replicas (i.e. containers) to handle predicted future workloads.); 
assigning, by the computer, a scaling label and a scaling value to each respective microservice of the plurality of different microservices based on a predicted change in a current number of containers corresponding to each respective microservice according to the number of containers required at the future point in time for each respective microservice (Tootaghaj: Figure 2A and 3 elements 239 and 360, column 4 lines 38-48, column 6 lines 35-38, column 7 lines 7-13, and column 11 lines 10-18)(The prediction causes an output to be calculated that dynamically auto-scales the number of replicas (i.e. containers) to handle predicted future workloads. The auto-scale value is assigned to and adjusts the number of replicas used for an application.); and 
adjusting, by the computer, based on the scaling label and the scaling value assigned to each respective microservice, the current number of containers corresponding to each respective microservice of the plurality of different microservices automatically (Tootaghaj: Figure 2A and 3 elements 239 and 360, column 4 lines 38-48, column 6 lines 35-38, column 7 lines 7-13, and column 11 lines 10-18)(The prediction causes an output to be calculated that dynamically auto-scales the number of replicas (i.e. containers) to handle predicted future workloads. The auto-scale value is assigned to and adjusts the number of replicas used for an application.).
As per claim 8:
Tootaghaj disclosed the computer-implemented method of claim 1, wherein the first set of features are selected from a group consisting of: a first number of containers corresponding to each respective microservice of the plurality of different microservices running on a plurality of compute nodes during a current time period, at least one of a utilization and a workload capacity of the first number of containers corresponding to each respective microservice of the plurality of different microservices running on the plurality of compute nodes during the current time period, a second number of containers corresponding to each respective microservice of the plurality of different microservices previously running on the plurality of compute nodes during a previous time period; at least one of a utilization and a workload capacity of the second number of containers corresponding to each respective microservice of the plurality of different microservices running on the plurality of compute nodes during the previous time period, a first number of application programming interface requests for each respective microservice during the current time period, and a second number of application programming interface requests for each respective microservice during the current time period (Tootaghaj: Figures 1, 2A, and 3 elements 114a-n, 231, and 310, column 4 lines 4-19, column 4 lines 38-48, column 4 lines 60-65, column 6 lines 8-20, column 6 line 67 continued to column 7 lines 1-4, column 8 lines 35-43, and column 10 lines 5-17)(An application (i.e. microservice) provides a target value for a performance metric (i.e. feature) to be used for workload prediction. Inputs into the workload prediction process include past numbers of replicas (i.e. containers) used at prior times and past target performance metrics.).
As per claim 10:
Tootaghaj disclosed the computer-implemented method of claim 1, wherein adjusting the current number of containers includes one of generating one or more additional containers for particular microservices having an assigned scaling label and scaling value indicating that a scaling up is required at the future point in time and removing one or more current containers for particular microservices having an assigned scaling label and scaling value indicating that a scaling down is required at the future point in time (Tootaghaj: Figure 2A and 3 elements 239 and 360, column 4 lines 38-48, column 6 lines 35-38, column 7 lines 7-13, and column 11 lines 10-18)(The prediction causes an output to be calculated that dynamically auto-scales the number of replicas (i.e. containers) to handle predicted future workloads. The auto-scale value is assigned to and adjusts the number of replicas used for an application. A scaling up would occur if the predicted future workload is higher than the current workload. A scaling down would occur if the predicted future workload is lower than the current workload.).
As per claim 16:
Claim 16 essentially recites the same limitations of claim 1. Therefore, claim 16 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tootaghaj et al. (U.S. 11,303,534), in view of Official Notice.
As per claim 6:
Tootaghaj disclosed the computer-implemented method of claim 1 further comprising: 
training, by the computer, a forecasting model used to predict scaling of a plurality of containers corresponding to each respective microservice of a plurality of different microservices running on a plurality of compute nodes in a network based on a historic number of containers required to meet workload of each respective microservice during a defined period to time to form the trained forecasting model (Tootaghaj: Figures 1, 2A, and 3 elements 113A-N, 114A-N, 235, and 320, column 4 lines 38-48, column 5 line 67 continued to column 6 lines 1-20, column 6 lines 35-60, column 6 line 67 continued to column 7 lines 1-13, column 7 lines 35-65, and column 10 lines 18-25)(A machine learning model is trained based on a time series of workload information. The workload prediction process outputs a prediction based on inputted target performance metrics, past replicas/performance metrics, and the machine learning prediction model. The containers can be assigned to homogeneous or heterogeneous processing resources. Official notice is given that cloud processing resources can be allocated to compute nodes in a network for the advantage of allocating processing resources that can communicate with each other. Thus, it would have been obvious to one of ordinary skill in the art to implement allocating compute nodes for replicas in a network.).
As per claim 7:
Tootaghaj disclosed the computer-implemented method of claim 6, wherein the forecasting model is an auto-regressive integrated moving average model (Tootaghaj: Figures 1, 2A, and 3 elements 113A-N, 114A-N, 235, and 320, column 4 lines 38-48, column 5 line 67 continued to column 6 lines 1-20, column 6 lines 35-60, column 6 line 67 continued to column 7 lines 1-13, column 7 lines 35-65, and column 10 lines 18-25)(An auto-regressive integrated moving average is a statistical analysis model that uses time series data to either better understand the data set or to predict future trends. The machine learning prediction model is trained using time series workload information to predict future workloads.)
As per claim 11:
Claim 11 essentially recites the same limitations of claim 1. Claim 11 additionally recites the following limitations:
a bus system (Tootaghaj: Figure 1 elements 113a-n and 114a-n, column 6 lines 39-60)(Official notice is given that computing systems include buses for the advantage of data communication between computing and storage elements. Thus, it would have been obvious to one of ordinary skill in the art to implement buses in the allocated containers for handling replicas.); 
a storage device connected to the bus system, wherein the storage device stores program instructions (Tootaghaj: Figure 1 elements 113a-n and 114a-n, column 6 lines 39-60)(Tootaghaj disclosed containers include memory. Official notice is given that memory can store application instructions for the advantage of buffering applications prior to execution. Thus, it would have been obvious to one of ordinary skill in the art to implement memory storing application instructions in the allocated containers for handling replicas.); and 
a processor connected to the bus system (Tootaghaj: Figure 1 elements 113a-n and 114a-n, column 6 lines 39-60)(Tootaghaj includes processing resources for allocated containers for handling replicas.).

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Ghosh et al. (U.S. 2018/0004499), taught extracting multiple parameters from physical machines. 
Gaydos et al. (U.S. 2018/0192327), taught managing network traffic for microservices.
Iyengar Gorur Krishna (U.S. 2020/0257512), taught efficient scaling of container applications. 
Bhatnagar et al. (U.S. 2021/0194770), taught determining container priorities. 
Mahadik et al. (U.S. 2021/0357255), taught efficient microservice scaling. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183